 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.37 Filed 12/16/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

BILLY LEE RHOADS,

               Plaintiff,                              Case No. 1:20-cv-1040
v.                                                     Honorable Hala Y. Jarbou
KIMBERLY L. BOOHER, et al.,

               Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

     Factual allegations

               Plaintiff is presently incarcerated at the Osceola County Jail, located in Reed City,

Osceola County, Michigan. The events about which he complains occurred at the Mecosta County

Jail, located in Big Rapids, Mecosta County, Michigan. Plaintiff sues State Circuit Court Judge
 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.38 Filed 12/16/20 Page 2 of 8




Hon. Kimberly L. Booher, the Mecosta County Jail, and the 49th Judicial Circuit Court of

Michigan.

               Plaintiff alleges that on September 19, 2020, his aunt died of breast cancer and he

sought a furlough so that he could spend time with his family. However, Defendant Booher denied

his request for a furlough, as well as his motions for reconsideration. Plaintiff, who is white, states

that two other non-white inmates were released on furlough to spend time with their families.

Plaintiff states that he has had other family members die during his incarceration, but he is being

treated differently at this time because word has leaked out that he has filed other lawsuits against

corrections officials. Plaintiff also claims that the jail has opened legal mail from the Court.

               Plaintiff seeks damages and equitable relief.

   Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court
                                                  2
 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.39 Filed 12/16/20 Page 3 of 8




to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

    Rooker-Feldman

                Plaintiff claims that he was denied a furlough request by Defendants after he filed

a request in the 49th Judicial Circuit Court of Michigan. A doctrine known as Rooker-Feldman

limits this Court’s authority to adjudicate appeals from or collateral attacks on state-court rulings.

See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 476 (1983).             The Rooker-Feldman doctrine reflects a

combination of the concepts of abstention and res judicata. See, e.g., Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 283-84 (2005) (citing Feldman, 460 U.S. at 476, and Rooker,

263 U.S. at 415-16). Under the doctrine, the Supreme Court’s appellate jurisdiction precludes

lower federal courts from engaging in appellate review of state court proceedings. Id. “The

Rooker-Feldman doctrine . . . is confined to cases . . . brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced
                                                   3
 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.40 Filed 12/16/20 Page 4 of 8




and inviting district court review and rejection of those judgments.” Exxon Mobil Corp., 544 U.S.

at 284. Thus, Rooker-Feldman deprives a lower court of jurisdiction only when the cause of the

plaintiff’s complaints is the state judgment itself. McCormick v. Braverman, 451 F.3d 382, 393

(6th Cir. 2006). To determine whether Rooker-Feldman applies, a federal court must look to the

“source of the injury the plaintiff alleges in the federal complaint” and determine if the injury arises

out of the state court’s judgment or another source—such as a third party’s actions. Id. at 393.

However, if the third party’s actions “are the product of a state court judgment, then a plaintiff’s

challenge to those actions are in fact a challenge to the judgment itself.” Id. at 394.

                In this case, Plaintiff’s injury, the denial of a furlough, is clearly the product of a

state court judgment. Therefore, this Court has no jurisdiction over Plaintiff’s claims regarding

the denial of furlough by the named Defendants.

   Immunity

                Even if Rooker-Feldman did not bar this Court’s exercise of jurisdiction over the

events in issue, the 49th Judicial Circuit Court is immune from suit in this Court. Regardless of

the form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). A state’s Eleventh Amendment immunity from suit in the federal courts is

in the nature of a jurisdictional defense. See Edelman v. Jordan, 415 U.S. 651, 678 (1974). The



                                                   4
 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.41 Filed 12/16/20 Page 5 of 8




Court may therefore raise Eleventh Amendment immunity on its own motion. See Estate of Ritter

v. Univ. of Mich., 851 F.2d 846 (6th Cir. 1988).

               The circuit courts of the State of Michigan are clearly arms of the state and, thus,

immune from suit. See, e.g., Nicklay v. Eaton Cnty. Circuit Ct., No. 1:08-cv-211, 2008 WL

2139613, at *5 (W.D. Mich. May 20, 2008). Under the Michigan Constitution, the judiciary is a

separate and independent branch of state government. See Judicial Attorneys Ass’n v. State of

Michigan, 586 N.W.2d 894, 897-98 (Mich. 1998). Each state court is part of the “one court of

justice” established by the Michigan Constitution. Mich. Const. art. VI, § 1 (“The judicial power

of the state is vested exclusively in one court of justice which shall be divided into one supreme

court, one court of appeals, one trial court of general jurisdiction known as the circuit court, one

probate court, and courts of limited jurisdiction that the legislature may establish by a two-thirds

vote of the members elected to and serving in each house”); see Smith v. Oakland Cnty. Circuit

Ct., 344 F. Supp. 2d 1030, 1055 (E.D. Mich. 2004). The circuit courts are part of the state

government, not the county or the city. Judges of the 74th Judicial Dist. v. Bay County, 190

N.W.2d 219, 224 (Mich. 1971). The Sixth Circuit squarely has held that suits against Michigan

courts are barred by Eleventh Amendment sovereign immunity. See Abick, 803 F.2d at 877. The

Sixth Circuit decision is but one of numerous federal court holdings recognizing Eleventh

Amendment immunity in suits brought against the state courts. See Harmon v. Hamilton Cnty. Ct.

of Common Pleas, 83 F. App’x 766, 768 (6th Cir. 2003); Metz v. Supreme Ct. of Ohio, 46 F. App’x

228, 236-37 (6th Cir. 2002); Mumford v. Basinski, 105 F.3d 264, 268-70 (6th Cir. 1997); see also

Brooks-McCollum v. Delaware, 213 F. App’x 92, 94 (3d Cir. 2007); Zabriski v. Ct. Admin., 172

F. App’x 906, 908 (11th Cir. 2006); Wilson v. Puma Cnty. Superior Ct., 103 F. App’x 285, 286

(9th Cir. 2004); Harris v. Champion, 51 F.3d 901, 905-06 (10th Cir.1995). Furthermore, civil



                                                   5
 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.42 Filed 12/16/20 Page 6 of 8




rights actions under 42 U.S.C. § 1983 may only be brought against a “person,” and courts are

clearly not persons within the meaning of the statute. See Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989). The 49th Judicial Circuit Court must therefore be dismissed on grounds of

Eleventh Amendment immunity.

                In addition, the Court notes that a judge is generally absolutely immune from a suit

for monetary damages. Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (“[I]t is a general principle of

the highest importance to the proper administration of justice that a judicial officer, in exercising

the authority vested in him, shall be free to act upon his own convictions, without apprehension of

personal consequences to himself.”) (internal quotations omitted); Barrett v. Harrington, 130 F.3d

246, 254 (6th Cir. 1997); Barnes v. Winchell, 105 F.3d 1111, 1115 (6th Cir. 1997). Absolute

judicial immunity may be overcome in only two instances. First, a judge is not immune from

liability for non-judicial actions, i.e., actions not taken in the judge’s judicial capacity. Mireles,

502 U.S. at 11; see Forrester v. White, 484 U.S. 219, 229 (1988) (noting that immunity is grounded

in “the nature of the function performed, not the identity of the actor who performed it”). Second,

a judge is not immune for actions, though judicial in nature, taken in complete absence of all

jurisdiction. Id. at 12.

                Plaintiff’s allegations clearly fail to implicate either of the exceptions to judicial

immunity. There is no doubt that denying a motion filed by Plaintiff was a judicial act and that

Judge Booher was acting within her jurisdiction in doing so. Accordingly, Judge Booher is

absolutely immune from liability. Because Judge Booher is clearly immune from liability in this

case, Plaintiff may not maintain an action for monetary damages against her.              28 U.S.C.

§ 1915(e)(2)(B)(iii).




                                                  6
 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.43 Filed 12/16/20 Page 7 of 8




               Moreover, injunctive relief is also not available under § 1983, because, under the

1996 amendments to that statute, injunctive relief “shall not be granted” in an action against “a

judicial officer for an act or omission taken in such officer’s judicial capacity . . . unless a

declaratory decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983; accord

Savoie v. Martin, 673 F.3d 488, 496 (6th Cir. 2012). Plaintiff does not allege that a declaratory

decree was violated or that declaratory relief was unavailable. Consequently, any claim for

injunctive relief is barred. Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999).

   Mecosta County Jail

               The Court notes that the Mecosta County jail is a building, not an entity capable of

being sued in its own right. In addition, as noted above, the Court has no jurisdiction to address

Plaintiff’s claim that his furlough was improperly denied. Finally, to the extent that Plaintiff claims

the jail opened his mail from the Court, this claim is entirely conclusory. Plaintiff fails to name

the individuals who were involved, the exact nature of the mail that was allegedly opened, the

dates that this occurred, or how he became aware of this conduct. Conclusory allegations of

unconstitutional conduct without specific factual allegations fail to state a claim under § 1983. See

Iqbal, 556 U.S. at 678-79; Twombly, 550 U.S. at 555. Therefore, Plaintiff’s claims against

Defendant Mecosta County Jail are properly dismissed.

   Pending motion

               Finally, because Plaintiff’s claims are properly dismissed for lack of merit, the

Court denies Plaintiff’s pending motion to appoint counsel (ECF No. 10) as moot.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

                                                  7
 Case 1:20-cv-01040-HYJ-PJG ECF No. 12, PageID.44 Filed 12/16/20 Page 8 of 8




whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    December 16, 2020                          /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
